DETAILED ACTION
This action is in response to amendments and arguments received on 11/18/2021. Because of unintentionally examining wrong set of claims and missing examining claims 20-21 in previous no-final rejection, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on German Application DE10 2016 219 728.2 dated 10/11/2016 and applicant has filed a certified copy of this German application on 04/10/2019.

Response to Amendment
This action is in response to amendments and arguments received on 11/18/2021.
Claims 1-19 were previously pending. Claim 2 is cancelled. New claims 20-21 are added. Claims 1, 3, 6-9 and 16-17 are amended.
A complete action on the merits of claims 1 and 3-21 follows below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (Note that Pursuant MPEP 2181, the following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."); 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9 recites “a monitoring device for monitoring” that uses the phrase “device” that is simply a substitute for “means” coupled with functional language “monitoring”; but is not modified by sufficient structure, material or acts for achieving the specified function. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0040 discloses “monitoring device 38 is formed in a pneumatic manner”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is recites the limitation “a workpiece adapter apparatus” in line 18.  There is insufficient antecedent basis for this limitation in the claim. Because “workpiece adapter apparatus” is earlier recited in the claim. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a workpiece adapter apparatus” is interpreted to be --a workpiece adapter apparatus--.
Claims 1, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The relationship between the parts are unclear and examiner suggests amending the claims with relationship as shown below.
    PNG
    media_image1.png
    657
    1057
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    481
    1232
    media_image2.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation “a housing to provide a plurality of housings” which is unclear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hediger (US Patent No. 9,302,359).
Regarding claim 1, Hediger teaches a holding apparatus (reproduced and annotated Figs. below) for positioning and fixing a workpiece adapter apparatus (workpiece pallet which comprises a body and clamping spigots), the holding apparatus comprising: a main body (main body comprises main bodies of upper part and lower part); two positioning elements (two clamping spigots 43; note that according to MPEP 2111.03 Transitional Phrase COMPRISING “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”) for positioning the workpiece adapter apparatus in an x direction and a y direction extending perpendicularly to the x direction, the two positioning elements (clamping spigots 43) being arranged on the main body; at least one planar contact surface (elevated face portions 11) for positioning the workpiece adapter apparatus in a z direction extending perpendicular to the x direction and to the y direction (see par. 11: “each top ; and a fixing device (fixing device comprises four fixing units) for pressing the workpiece adapter apparatus against the at least one planar contact surface (see par. 11), the fixing device being arranged on the main body (main body comprises two main pieces shown in annotated Fig. below), wherein the fixing device comprises at least one fixing unit (Figure 4 shows two fixing units; each fixing unit comprises plunger 28, spring 29 and clamping socket 6 and balls 53 with spherical calming surfaces) having a housing (clamping socket 6), a first linearly displaceable clamping element (left side clamping ball 53 shown below) with a first clamping surface (spherical clamping surface of 53) and a second linearly displaceable clamping element (right side clamping ball 53 shown below) with a second clamping surface (spherical clamping surface of 53) being arranged in the housing so as to be linearly displaceable in different directions (the first and second linear displaceable clamping elements (left side 53 and right side 53) move in opposite X directions for the purpose of clamping and unclamping), wherein the two positioning elements are formed at least partially in a cylindrical manner (see 43 in Fig. 1) such that positioning in the z direction takes place independently of the positioning in the x direction and in the y direction (the workpiece adapter apparatus 2 and the positioning elements 43 are moved downwards in Z direction before engaging the housing (clamping socket 6) and positioning the positioning elements 43 and the workpiece adapter apparatus 2 in X and Y directions when clamping).

    PNG
    media_image3.png
    816
    881
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    690
    908
    media_image4.png
    Greyscale

Regarding claim 3, Hediger teaches the fixing device (fixing device comprises four fixing units) comprises at least two fixing units, each of the at least two fixing units having at least two linearly displaceable clamping elements (see balls 53 shown below), the at least two fixing units being arranged on the main body in a manner spaced apart from one another (they are arranged in perimeter of housing (clamping socket 6)).
Regarding claim 4, Hediger teaches the fixing device comprises two fixing units (see Figs. 4 and 5; note that according to MPEP 2111.03 Transitional Phrase COMPRISING “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”), each of the two fixing units having a housing (clamping socket 6) to provide at least a plurality of housings, and each of the two positioning elements is arranged on one of the housings (par. 21: “clamping .
Regarding claim 5, Hediger teaches the fixing device (fixing device comprises four fixing units) comprises at least one fixing unit (Figure 1 shows four fixing units; each fixing unit comprises plunger 28, spring 29 and clamping socket 6 and balls 53 with spherical calming surfaces) having a housing (clamping socket 6), the at least one planar contact surface (elevated face portions 11) being formed on the housing.
Regarding claim 6, Hediger teaches the fixing device (fixing device comprises four fixing units) comprises at least one fixing unit (Figure 1 shows four fixing units; each fixing unit comprises plunger 28, spring 29 and clamping socket 6 and balls 53 with spherical calming surfaces) having a housing (clamping socket 6), wherein a first planar contact surface (respective elevated face portion 11 on each housing 6) and a second planar contact surface are formed on the housing, and the first linearly displaceable clamping element and the second linearly displaceable clamping element are arranged in a linearly displaceable manner between the first planar contact surface and the second planar contact surface (linear displaceable clamping elements/clamping balls 53 shown in Fig. 4 above move in opposite X directions for the purpose of clamping and unclamping).
Regarding claim 7, Hediger teaches the respective clamping surface extends in a displacement direction (spherical clamping surfaces of balls 53 contacting and clamping positioning elements/ spigots 43).

Claims 1, 4-8, 17, 10-15 and 20-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lang (US Publication No. 2004/0256780).
Regarding claim 1, Lang teaches (reproduced and annotated Figs. 1-4 below) a holding apparatus for positioning and fixing a workpiece adapter apparatus (workpiece pallet which comprises clamping plate 3 and positioning pins 21, 22, 23, 24), the holding apparatus comprising: a main body (main body comprises main bodies of upper part and lower part shown below); two positioning elements (positioning pins 21 and 22; note that according to MPEP 2111.03 Transitional Phrase COMPRISING “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”) for positioning the workpiece adapter apparatus in an x direction and a y direction extending perpendicularly to the x direction, the two positioning elements (positioning pins 21 and 22) being arranged on the main body; at least one planar contact surface (counter-bore) for positioning the workpiece adapter apparatus in a z direction extending perpendicular to the x direction and to the y direction (par. 0025: “a base surface 7 which is to be brought into a face-to-face contact with the clamping surface 5 upon tightening the clamping plate 3 against the reference-plane plate 4”); and a fixing device (fixing device comprises two fixing units) for pressing the workpiece adapter apparatus against the at least one planar contact surface (see par. 0029), the fixing device being arranged on the main body, wherein the fixing device comprises at least one fixing unit (fixing device comprises two fixing units) having a housing (housing of the first fixing unit comprises bores 45 and 46 and openings 8, 9 for clamping plungers 41 and 42 and housing of the second fixing unit comprises bores 47 and 48 and openings 10, 11 for clamping plungers 43 and 44), a first linearly displaceable clamping element (clamping plunger 41) with a first clamping surface (bevel 53) and a second linearly displaceable clamping element (clamping plunger 42) with a second clamping surface (bevel 53) being arranged in the housing (bores 45 and 46) so as to be linearly displaceable in different directions (in clamping position, first linearly displaceable clamping element/plunger 41 moves to left side and second linearly displaceable clamping element/plunger 42 moves to right side; in unclamping position, first linearly displaceable , wherein the two positioning elements are formed at least partially in a cylindrical manner (see 21, 23, 22, 24 in Fig. 1) such that positioning in the z direction takes place independently of the positioning in the x direction and in the y direction (the workpiece adapter apparatus with the positioning elements 21, 23, 22, 24 are moved downwards in Z direction before engaging the openings 8, 9, 10, 11 and positioning the positioning elements 21, 23, 22, 24 and the clamping plate in X and Y directions when clamping).

    PNG
    media_image5.png
    826
    1200
    media_image5.png
    Greyscale

Regarding claim 3, Lang teaches (reproduced and annotated Figs. 1-4 above) the fixing device comprises at least two fixing units (see two fixing units in annotated Figs. above), each of the at least two fixing units having at least two linearly displaceable clamping elements (clamping plungers 41 and 42 in the first fixing unit and clamping plungers 43 and 44 in the second fixing , the at least two fixing units being arranged on the main body in a manner spaced apart from one another (as shown above, they are spaced in Y direction).
Regarding claim 4, Lang teaches (reproduced and annotated Figs. 1-4 above) the fixing device comprises two fixing units (see two fixing units in annotated Figs. above), each of the two fixing units having a housing to provide at least a plurality of housings, and each of the two positioning elements is arranged on one of the housings (housing of the first fixing unit comprises bores 45 and 46 and openings 8, 9 for clamping plungers 41 and 42 and housing of the second fixing unit comprises bores 47 and 48 and openings 10, 11 for clamping plungers 43 and 44).
Regarding claim 5, Lang teaches (reproduced and annotated Figs. 1-4 above) the fixing device comprises at least one fixing unit (see two fixing units in annotated Figs. above) having a housing (housing of the first fixing unit comprises bores 45 and 46 and openings 8, 9 for clamping plungers 41 and 42 and housing of the second fixing unit comprises bores 47 and 48 and openings 10, 11 for clamping plungers 43 and 44), the at least one planar contact surface being formed on the housing (counter-bore is above the housing).
Regarding claim 6, Lang teaches (reproduced and annotated Figs. 1-4 above) the fixing device (fixing device comprises two fixing units) comprises at least one fixing unit fixing device comprises two fixing units) having a housing (housing of the first fixing unit comprises bores 45 and 46 and openings 8, 9 for clamping plungers 41 and 42 and housing of the second fixing unit comprises bores 47 and 48 and openings 10, 11 for clamping plungers 43 and 44), wherein a first planar contact surface (counter-bore of 8) and a second planar contact surface (counter-bore of 9) are formed on the housing, and the first linearly displaceable clamping element and the second linearly displaceable clamping element are arranged in a linearly displaceable manner between the first planar contact surface and the second planar contact surface (linear displaceable clamping elements/41, 42 shown in Fig. 2 above move in opposite X directions for .
Regarding claim 7, Lang teaches (reproduced and annotated Figs. 1-4 above) teaches the respective clamping surfaces extends in a displacement direction (both extend in X direction).
Regarding claim 8, Lang teaches (reproduced and annotated Figs. 1-4 above) the respective clamping element is hydraulically actuatable (see Fig. 3; par. 0014, 0031 and 0037: with hydraulic drive).
Regarding claim 17, Lang teaches (reproduced and annotated Figs. 1-4 above) the respective clamping surface is arranged in an inclined manner with respect to the at least one planar contact surface (see inclined/wedge shaped 53).
Regarding claim 10, Lang teaches (reproduced and annotated Figs. 1 and 2 below) a workpiece adapter apparatus for positioning and fixing a workpiece (2) by means of a holding apparatus, having a support body, at least one fastening element (positioning pins 21-24) for fixing the workpiece to the support body, said fastening element being arranged on a first side of the support body, a cylindrical positioning recess and a positioning slot (recess comprises clamping openings 8-11 and respective centering rings 28 and slot is the opening that 49 penetrates into the recess), which are arranged on the support body for positioning on the holding apparatus in an x direction and a y direction extending perpendicularly to the x direction, at least one planar mating contact surface (lower surface of centering collar 26), which is arranged on a second side of the support body for positioning on the holding apparatus in a z direction extending perpendicularly to the x direction and to the y direction, and at least one mating clamping surface (bottom surface of 28 which engages with centering collar 26), arranged on the support body, for pressing the mating contact surface against the holding apparatus. 

    PNG
    media_image6.png
    806
    679
    media_image6.png
    Greyscale

Regarding claim 11, Lang teaches (reproduced and annotated Figs. 1 and 2 above) the cylindrical positioning recess and the positioning slot are spaced apart in the x direction and the positioning slot extends in the x direction.
Regarding claim 12, Lang teaches (reproduced and annotated Figs. 1 and 2 above) the cylindrical positioning recess is arranged between two planar mating contact surfaces (lower surface of 26 , wherein the planar mating contact surfaces are spaced apart from one another in particular in the y direction (see space s; they are spaced apart radially in X and Y and also spaced apart in z directions).
Regarding claim 13, Lang teaches (reproduced and annotated Figs. 1 and 2 above) the positioning slot (entrance of slot is located between the mating contact surfaces) is arranged between two planar mating contact surfaces, wherein the planar mating contact surfaces are spaced apart from one another in particular in the y direction (see space s; they are spaced apart radially in X and Y and also spaced apart in z directions).
Regarding claim 14, Lang teaches (reproduced and annotated Figs. 1 and 2 above) the at least one mating clamping surface is arranged in the z direction above the at least one mating contact surface (mating clamping surface will be below mating contact surface of 32 when device is rotated).
Regarding claim 15, Lang teaches (reproduced and annotated Figs. 1 and 2 above) the at least one mating clamping surface (see 2nd mating contact surface) extends in an inclined manner with respect to the at least one mating contact surface (with respect to mating contact surface of 26).
Regarding claim 20, Lang teaches (reproduced and annotated Figs. 1 and 2 above) the slot extends in the x direction and the recess is oriented in the z direction.
Regarding claim 21, Lang teaches (reproduced and annotated Figs. 1 and 2 above) the slot comprises a slot longitudinal axis, the slot longitudinal axis being parallel to the x direction, the recess comprising a recess longitudinal axis, the recess longitudinal axis being parallel to the z direction.

Regarding claim 16, Lang teaches (reproduced and annotated Figs. 1-4 below) a holding apparatus for positioning and fixing a workpiece adapter apparatus (workpiece pallet which comprises clamping plate 3 and positioning pins 21, 22, 23, 24), the holding apparatus comprising: a main body (main body comprises main bodies of upper part and lower part shown below); two positioning elements (positioning pins 21 and 22; note that according to MPEP 2111.03 Transitional Phrase COMPRISING “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”) for positioning the workpiece adapter apparatus in an x direction and a y direction extending perpendicularly to the x direction, the two positioning elements (positioning pins 21 and 22) being arranged on the main body; at least one planar contact surface for positioning the workpiece adapter apparatus in a z direction extending perpendicular to the x direction and to the y direction (par. 0025: “a base surface 7 which is to be brought into a face-to-face contact with the clamping surface 5 upon tightening the clamping plate 3 against the reference-plane plate 4”); and a fixing device (fixing device comprises two fixing units) for pressing the workpiece adapter apparatus against the at least one planar contact surface (see par. 0029), the fixing device being arranged on the main body, wherein the fixing device comprises at least one fixing unit (fixing device comprises two fixing units) having a housing (housing of the first fixing unit comprises bores 45 and 46 and openings 8, 9 for clamping plungers 41 and 42 and housing of the second fixing unit comprises bores 47 and 48 and openings 10, 11 for clamping plungers 43 and 44), a first linearly displaceable clamping element (clamping plunger 41) with a first clamping surface (bevel 53) and a second linearly displaceable clamping element (clamping plunger 42) with a second clamping surface (bevel 53) being arranged in the housing (bores 45 and 46) so as to be linearly displaceable in different directions (in clamping position, first linearly displaceable clamping element/plunger 41 moves to left side and second linearly displaceable clamping element/plunger 42 moves to right , wherein the two positioning elements are formed at least partially in a cylindrical manner (see 21, 23, 22, 24 in Fig. 1) such that positioning in the z direction takes place independently of the positioning in the x direction and in the y direction (the workpiece adapter apparatus with the positioning elements 21, 23, 22, 24 are moved downwards in Z direction before engaging the openings 8, 9, 10, 11 and positioning the positioning elements 21, 23, 22, 24 and the clamping plate in X and Y directions when clamping); the workpiece adapter apparatus comprising a support body (3), at least one fastening element (workpiece chuck 2) for fixing a workpiece to the support body, a cylindrical positioning recess (8, 10, 9, 11) and a positioning slot (slot into which pins 41 and 42 are located and move), at least one planar mating contact surface (lower surface of 3) arranged on a second side (lower side) of the support body for positioning on the holding apparatus in a z direction extending perpendicular to the x direction and to the y direction and at least one mating clamping surface (surface 32 of clamping elements) for pressing the at least one planar mating contact surface against the holding apparatus, the fastening element being arranged on a first side (upper side) of the support body, the cylindrical positioning recess and the positioning slot being arranged on the support body for positioning on the holding apparatus in an x direction and a y direction extending perpendicular to the x direction, the at least one mating clamping surface being arranged on the support body (surface 32 of clamping elements connected to support body 3), wherein, for positioning in the x direction and the y direction, the two positioning elements are arranged in the cylindrical positioning recess and the positioning slot (when positioning elements are completely inserted and clamped), and, for positioning in the z direction and for fixing, the respective clamping surface bears against the at least one mating clamping surface and the at least one planar contact surface is pressed against the at least one mating contact surface.

    PNG
    media_image7.png
    826
    1200
    media_image7.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims sets with preliminary amendments filed on April 10, 2019 are persuasive. However, the amendments resolve all claim objections and not prior art rejections which still read on the claims.
Applicant’s arguments on the grounds that “interpretation of the holding apparatus in the Office Action does not comprise a fixing device” are considered, but are not persuasive. Because in previous office action tightening device 40 is interpreted to be the fixing device which has 41 and 42 slidably located inside the housing. Note that in current rejection interpretation of the fixing device is changed based on amendments.
Applicant’s arguments on the grounds that “the tightening device 40 is integrated into the main body, but is not arranged on the main body” are considered, but are not persuasive. Because it is not clear if “on the main body” means on top of the main body or part of the main body.
Applicant’s arguments on the grounds that “positioning in the z direction takes place independently of the positioning in the x direction and in the y direction” are considered, but are not persuasive. Because in device of Lang the workpiece adapter apparatus with the positioning elements 21, 23, 22, 24 are moved downwards in Z direction before engaging the openings 8, 9, 10, 11 and positioning the positioning elements 21, 23, 22, 24 and the clamping plate in X and Y directions when clamping.
Applicant’s arguments with respect to forces applied by positioning pins of Lang are considered, but are not persuasive. Because direction of force applications is not claimed.
Applicant’s arguments on the grounds that “Lang fails to teach and fails to suggest a workpiece apparatus that comprises a cylindrical positioning recess and a positioning slot as claimed” are fully considered, but are not persuasive, because as stated in previous Non-Final office action “recess comprises clamping openings 8-11 and respective centering rings 28 and slot is the opening that 49 penetrates into the recess”.
Applicant’s arguments with respect to amended claims 1 and 16 have been considered but are moot because the arguments do not apply to the new primary reference Hediger being used in the current rejection as necessitate by amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723